UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2243


JAMES LAWRENCE SMITH,

                Plaintiff - Appellant,

          v.

HONORABLE ED CLONTZ; JOHN DOE 1; JOHN DOE 2; JANE DOE 1;
JANE DOE 2; MARTHA ELIZABETH GRIST; STATE OF NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cv-00269-MR-DLH)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Lawrence Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Lawrence   Smith       appeals   the   district   court’s

order dismissing his civil rights complaint for failure to state

a claim.      28 U.S.C. § 1915(e)(2)(B) (2012).             We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                   See Smith v.

Clontz, No. 1:14-cv-00269-MR-DLH (W.D.N.C. filed Oct. 20, 2014,

entered Oct. 21, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                        2